

Exhibit (10.18)


Amendment Four to
The McGraw-Hill Companies, Inc. Employee Retirement Plan Supplement


The McGraw-Hill Companies, Inc. Employee Retirement Plan Supplement (the “MH ERP
Supplement”), as amended and restated as of January 1, 2008, is amended as
provided below.


1.    Effective May 1, 2013, the MH ERP Supplement is renamed the “McGraw-Hill
Financial, Inc. Employee Retirement Plan Supplement” and Article I is amended to
add the following at the end thereof: “Effective as of May 1, 2013, the name of
the Plan was changed to the ‘McGraw Hill Financial Employee Retirement Plan
Supplement.’”


2.    Effective May 1, 2013, Section 2.14 is amended by replacing “The
McGraw-Hill
Companies, Inc.” with “McGraw Hill Financial, Inc.”


3.    Effective May 1, 2013, Section 2.18 is amended by replacing “The
McGraw-Hill Companies, Inc. Flexible Spending Account Plan” with “the McGraw
Hill Financial, Inc. Flexible Spending Account Plan” and replacing “The 401(k)
Savings and Profit Sharing Plan of The McGraw-Hill Companies, Inc. and Its
Subsidiaries” with “The 401(k) Savings and Profit Sharing Plan of McGraw Hill
Financial, Inc. and Its Subsidiaries”.


4.    Effective May 1, 2013, Section 2.25 is amended by replacing “Employee
Retirement Plan of The McGraw-Hill Companies, Inc. and Its Subsidiaries” with
“Employee Retirement Plan of McGraw Hill Financial, Inc. and Its Subsidiaries”.


5.    Effective December 31, 2013, Section 2.25 is amended to read as follows:


"ERP" means the Employee Retirement Plan of McGraw Hill Financial, Inc. and Its
Subsidiaries. Effective December 31, 2013, as used in this Plan, the term “ERP”
shall mean only that portion of the Employee Retirement Plan of McGraw Hill
Financial, Inc. and its Subsidiaries applicable to Participants in that Plan who
are not S&P Plan Participants, as those terms are defined in that plan, and does
not include Section XVI, Appendix PP, or Appendix QQ of that plan.


6.    Effective May 1, 2013, Section 2.28 is amended by replacing “The
McGraw-Hill Companies, Inc. Key Executive Short-Term Incentive Deferred
Compensation Plan” with “the McGraw Hill Financial, Inc. Key Executive
Short-Term Incentive Deferred Compensation Plan”.


7.    Effective May 1, 2013, Section 2.30 is amended by replacing “The McGraw
Hill Companies, Inc. Employee Retirement Supplement” with “the McGraw Hill
Financial, Inc. Employee Retirement Supplement”.


8.    Effective May 1, 2013, Section 2.35 is replaced in its entirety with the
following.


“Severance Plan” means the McGraw Hill Financial, Inc. Management Severance
Plan; the McGraw Hill Financial, Inc. Executive Severance Plan; or the McGraw
Hill Financial, Inc. Senior Executive Severance Plan; as amended from time to
time, or successor programs thereto.


9.    Effective May 1, 2013, Section 5.04 is amended by replacing “The
McGraw-Hill Companies, Inc. Senior Executive Supplemental Death, Disability &
Retirement Benefits Plan” with “the




--------------------------------------------------------------------------------



McGraw Hill Financial, Inc. Senior Executive Supplemental Death, Disability &
Retirement Benefits Plan”.


*    *    *


Except as set forth herein, the MH ERP Supplement remains in full force and
effect.




